Citation Nr: 1640212	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  08-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for depressive disorder. 

(The issue of entitlement to service connection for a heart disability is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and P.G.




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, granted service connection for depressive disorder and assigned a 30 percent disability rating effective November 22, 2011.  

In a January 2014 rating decision, the RO increased the rating to 70 percent disabling, effective November 22, 2011; this decision does not terminate the Veteran's appeal, as he is presumed to be seeking the maximum rating.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Veteran testified during a Board video-conference hearing before the undersigned; a transcript of that hearing has been associated with the claims file.  

In an April 2014 rating decision, the RO awarded a total disability rating based on individual unemployability (TDIU).  Accordingly, that issue is not presently in appellate status as a component of the increased rating claim now before the Board. Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).




FINDINGS OF FACT

Throughout the appeal period, the Veteran's depressive disorder has not been productive of total occupational and social impairment due to symptoms of the type, degree or effect as those expressed in the Rating Schedule for a 100 percent evaluation.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Legal Criteria

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's depressive disorder is rated as 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9434, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. §  4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in March 2014, the previous versions of the regulations including references to DSM-IV apply. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  In addition, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).


II.  Analysis

At the outset, the Board notes that, in addition to depressive disorder, the medical evidence reflects a diagnoses of personality disorder NOS.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Although the January 2014 VA examiner initially indicated that it was possible to distinguish the Veteran's symptoms of depressive disorder versus his personality disorder, the examiner then contributed the listed symptoms to both the Veteran's depressive and personality disorders.  As there is no indication that it is possible to distinguish the symptoms from the Veteran's additional psychiatric disorders-a fact which the September 2012 VA examiner acknowledged -the Board has considered all of his psychiatric symptoms in evaluating his service-connected depressive disorder.  

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's depressive disorder at any point since the effective date of the award for service connection.

On review of the record, VA treatment records include a January 2012, psychiatry attending note, in which, the Veteran denied any history of elevated euphoric mood, accompanied by decreased need for sleep, pressured speech, flight of ideas, grandiosity, distractibility, increased goal-activity, or increased participation in pleasurable activities with unwanted consequences.  On mental status examination, his thought process was logical.  He did not have suicidal or homicidal ideations, delusions, paranoia, or hallucinations.  His mood was low and blue.  He was diagnosed with major depression, moderate and assigned a GAF score of 60.  A March 2012 Psychiatry Attending Note reported the Veteran's complaints that he had problems with anger and irritability.  He denied physically acting out towards his girlfriend and her son.  He had a history of keeping his emotions to himself.  He described symptoms of anhedonia, anergia, decreased motivation and concentration, insomnia, and poor appetite.  He denied feeling suicidal and perceptual disturbance.  He did not have panic attacks or generalized anxiety.  He did not have obsessions or compulsions.  The provider noted that the Veteran did not have any history of suicide attempts or ideations.  He had a history of getting into physical altercations with people who have made him angry (namely male relatives).  Regarding his social history, the Veteran has been divorced twice and has three children.  He had been with is current girlfriend for 20 years.  The Veteran was unemployed.  On mental status examination, the provider noted that the Veteran appeared older than his stated age.  He was casually dressed and adequately groomed.  His psychomotor activity was within normal limits.  His speech was of regular rate, volume, and porosity.  His affect was slightly dysthymic and irritable at times.  His through process was circumstantial.  He thought content was devoid of suicidal and homicidal ideations.  He denied hallucinations, delusions, or paranoia.  He was alert and oriented times three.  His memory was grossly intact to conversion.  His insight was poor and his judgment was fair.  He was diagnosed with major depressive disorder, moderate, versus depressive disorder NOS versus dysthymic disorder.  He also had anger management issues.  He was assigned a GAF score of 60.  

On September 2012 VA mental disorder disability benefits questionnaire (DBQ) included such diagnoses as depressive disorder NOS and personality disorder NOS.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to which diagnosis.  The Veteran was assigned a GAF score of 65.  He reported that he wakes up by 8 am and is out of the house by 9am.  He described such activities as running errands, doing laundry, picking up his girlfriend and her son and going shopping or walking around.  He stated that he did not do any outside hobbies because he is "too busy with everything else." The examiner reported that the Veteran's mental disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran reported that he was married three times (twice to the same person) and has three children and five grandchildren.  He routinely spoke with his children, except for his oldest child.  He has never seen his grandchildren who live out of state and he stated that he has been unable to afford to visit his children and grandchildren.  He has been with his current partner for 20 years.  He lives with his partner and her 34 year old son who has a number of disabilities and requires constant monitoring.  He indicated that since they moved to Maine six years ago, they do not go out much because there is not a lot to do in the area and his girlfriend's son required constant monitoring.  He claimed that they have considered moving back to Florida, so that they could engage in more activities.  The Veteran stated that he previously worked as a contractor; however, his position was replaced and he has not worked for approximately 20 years.  He indicated that he has held many different positions due to conflicts with others.  The examiner restated the findings from the March 2012 VA treatment records.  Additionally, at the time of this examination, the Veteran's symptoms were manifested by depressed mood and difficulty in establishing and maintaining effective work and social relationships.  The examiner reported that the Veteran presented as somewhat irritable.  He spoke clearly, but was vague with information.  He reported that he was quick-tempered.  He denied experiencing any thoughts of self-harm or any history of self-injurious behaviors.  

A notification dated January 30, 2014 indicated that the Veteran had a disability onset date in December 2003; however, the record also indicated that there was no disability determination.  A longer review of the record indicates that in a December 2005, the Veteran was awarded SSA disability benefits.  In March 2007, he applied for SSA disability benefits with a disability onset date of March 31, 1992 for hypertensive cardio-vascular disease and a mood disorder.  More specifically, he reported that he was unable to work due to high blood pressure, high cholesterol, emphysema, hearing, heart, stomach, chronic pain, memory, gastroesophageal reflux disease, and post traumatic stress disorder.  The SSA determined that there was insufficient evidence to evaluate the Veteran's claim back to March 31, 1992. 

The Veteran was afforded another VA examination in January 2014, in which, he was diagnosed with depressive disorder and personality disorder NOS.  The examiner described the Veteran's mental disorder as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran was currently living in Portland, Maine with his partner and her son.  The Veteran reported that he wakes up at 8 am, drinks coffee, does household chores, runs errands, watches television, and goes to bed.  He indicated that he did not socialize and did not have any hobbies.  He went shopping with his partner on occasion, but they did not engage in other social activities.  The Veteran reported that he was not in counseling.  He indicated that he tossed and turned in his sleep and was always tired.  He described his mood as typically sad and frustrated.   He reported that he sometimes became angry over little things.  He endorsed suicidal ideations, but "not today."  There were no unusual problems with is memory and no hallucinations.  The Veteran's symptoms were comprised of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and lack of social interactions and communication.  The examiner reported that the Veteran presented in a manner similar to that described in his previous examination.  

In September 2014, the Veteran's attorney submitted additional evidence from S. McCarron., a vocational expert, along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2015).  In the evidence, S.McCarron referred to a June 25, 2012 evaluation, as set forth herein, in which Dr. McKim found that the Veteran's mental health issues would interfere significantly with the Veteran's ability to maintain employment as his suspiciousness of others and excessive sensitivity to criticism from bosses or supervisors were virtually intolerable to him.  Additionally, his relationships with co-workers or members of the public also made it difficult to work in most jobs.  He did not appear to have the skills or abilities to be self-employed.  His lack of self-confidence and difficulties with feeling confident about his own decisions and choices made it difficult for him to sustain self-employment for any significant period of time.  She concluded that the Veteran appeared to be virtually unemployable at this time because of the combination of deficits and difficulties his personality functioning reflects.  Based on a review of Dr. McKim's evaluation along with the January 2014 DRO decision, S.M. found that the Veteran's limitations would preclude all work.  

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have not been shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 100 percent evaluation.  Although the Veteran has reported suicidal ideations, these were not described as persistent, and the record fails to show persistent danger of hurting self or others, gross impairment in thought processes or communication, persistent hallucinations or delusions, gross inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-the symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

During the September 2012 VA examination, the Veteran stated that he previously worked as a contractor; however, his position was replaced and he has not worked for approximately 20 years.  He indicated that he has held many difference positions due to conflicts with others.  However, based on his history and examination, the September 2012 VA examiner found that the Veteran's psychiatric symptoms only caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Throughout the appeal period, no VA examiner found total occupational and social impairment.  While SSA records suggest that the Veteran became unable to work due, in part, to a psychiatric disability, the Board is not bound by SSA determinations.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Additionally, the SSA considered the aggregate effects of the Veteran's various disabilities, beyond his service-connected depressive disorder.  Furthermore, the records do not address the social component of the rating schedule sufficient to support a total schedular rating.  The Board notes that S.M.'s opinion and the reported findings from Dr. McKim reflected that the Veteran was unemployable and that his relationships with co-workers or members of the public made it difficult to work in most jobs.  Also during the January 2014 VA examination, the Veteran reported that he did not socialize.  However, the record reflects that the Veteran has been in a relationship with his current partner for over 20 years and continues to live with her and her adult son who has multiple disabilities and requires constant monitoring.  He also maintains communication with two of his three children.  See September 2012 and January 2014 VA examinations and VA treatment records.  Additionally, he reported that he runs errands on a daily basis and occasionally accompanied his partner shopping.  See September 2012 and January 2014 VA examinations.  

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating.  The Veteran's GAF scores have ranged from 60 to 65.  Pursuant to the DSM-IV, a GAF score from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 denote some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the Veteran's GAF scores have fluctuated over time, his lowest score assigned-60 in January and March 2012 VA treatment-is consistent with that contemplated by the assigned 70 percent rating.  In fact, the Veteran has received GAF scores that would indicate only mild or moderate symptomatology.  Although the January 2014 VA examiner did not assign a GAF score, the examiner specifically reported that the Veteran presented in a manner similar to that described in his previous examination (in September 2012 during which the Veteran was assigned a GAF score of 65).  Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

For the foregoing reasons, the Board finds the claim for a rating in excess of 70 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III.  Other considerations

The Board refers to the legal criteria above and considered whether an extra-schedular rating for depressive disorder is warranted in this case. 

The evidence shows that the Veteran's service-connected depressive disorder results in symptoms which include, but are not limited to: a dysthymic and flattened affect; disturbances in motivation and mood; a low, blue, frustrated, and sad mood; and problems with concentration, anger, and irritability with a history of getting into physical altercations with people who have made him angry (namely male relatives).  He lacks social interactions and communication, and does not have any hobbies.  He exhibits anxiety, chronic sleep impairment, suicidal ideations, anhedonia, anergia, insomnia, and poor appetite.  Furthermore, he has difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The symptoms result in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.  A higher rating is available for more severe levels of occupational and social impairment.  Moreover, the criteria allow for consideration of all aspects of impairment and not only those symptoms or factors listed as examples.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Furthermore, the Board notes that under to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric impairment that has not-for evaluation purposes-been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) and in Johnson is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

As mentioned in the introduction, the Veteran was awarded TDIU and has not disagreed with that rating decision.  Thus, analysis of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.


ORDER

An initial rating in excess of 70 percent for depressive disorder is denied



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


